 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                       EASTERN DISTRICT OF CALIFORNIA
10

11   ABEL P. REYES,                                            Case No. 1:16-cv-00586-JLT (PC)

12                          Plaintiff,                         ORDER FOR COUNSEL TO FILE A JOINT
                                                               REPORT
13            v.
14   M. FLORES,
15                          Defendant.
16

17            The Court was prepared to conduct a trial setting conference on May 17, 2021, but neither

18   counsel nor the parties appeared. (Doc. 138) The Court has been advised that calendaring errors

19   account for the attorneys’ failure to appear at the hearing. Thus, the Court ORDERS:

20            1.       No later than June 4, 2021, counsel SHALL file a joint report detailing the status

21   of the matter, including whether addition discovery is required and when they are available for

22   trial.1 The Court will re-set the trial setting conference if needed, after reviewing the joint report.

23
     IT IS SO ORDERED.
24

25       Dated:       May 18, 2021                                       _ /s/ Jennifer L. Thurston
                                                             CHIEF UNITED STATES MAGISTRATE JUDGE
26
27
     1
      The parties are advised that due to the size of the Bakersfield courthouse, the Court does not anticipate be able to
28   conduct a jury trial until social distancing requirements are lifted. The Court is available to conduct a bench trial as
     early as June 21, 2021.
